DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on 25 October 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 October 2021 has been entered.








Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 26-31 directed to a method of manufacturing a thin film transistor non-elected without traverse in the election filed on 04 May 2020.  Accordingly, claims 26-31 have been cancelled.

Applicant’s request for rejoinder of nonelected method claims 26-31 is acknowledged. Although claims 1, 3-25, and 32-38 are directed to an allowable product, withdrawn method claims do not include all the limitations of the allowable product claims.  Therefore, method claims 26-31 cannot be rejoined. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim cannot be rejoined. See MPEP § 821.04. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The additionally cited reference to Toyota et al, US Patent 6,461,968, discloses a thin film transistor, shown in Fig. 6C, in which a gap portion 71 is formed between the source electrode 72 and the drain electrode 73. In the gap portion 71 of Toyota et al., holes are formed through the entire thickness of semiconductor layer 65. However, Toyota et al. fail to teach or suggest a plurality of recess portions in the gate insulating layer, as required in independent claims 1, 22, and 32. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822